 

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 1 of 14

C lTY 0 F N EW 0 R L EA N S ClTY ClV|L SERV|CE COMM|SS|ON

DEPARTMENT oF clTY civiL sEvacE
ivucHELLE D. cRAic, cHAiRPERsoN
sulTE 900 - 1340 PoYDRAs sT. RONALD P_ MCCLA|N, V,CE_
NEW oRLEANs LA 70112 CHA|RPERSON
1504) 658-3500 FAx No. 1504) 658-3598 TAN,A TET|_OW

STEPHEN CAPUTO
CL|FTON MOORE, JR.

L|SA M. HUDSON

MlTCHELL J. LANDR|EU DlRECTOR OF PERSONNEL

IV|AYOR

Thursday, November 16, 2017

l\/lr. Dominic N. Varrecchio
300 Lafayette Street, Suite 103
New Or|eans, LA 70130

Re: Zepporiah Edmonds VS.
Department of Pub|ic Works
Docket Number: 8444

Dear lVlr. Varrecchio:

Attached is the decision of the City Civil Service Commission in the matter of your appeal.
This is to notify you that, in accordance With the rules of the Court of Appeal, Fourth Circuit, State of

Louisiana, the decision for the above captioned matter is this date - 11/16/2017 - filed in the Office of the
Civil Service Commission at 1340 Poydras St. Suite 900, Or|eans Tower, New Or|eans, Louisiana.

lf you choose to appeal this decisionl such appeal must conform to the deadlines established by the
Commission‘s Ru|es and Article X, 12(B) of the Louisiana Constitution. Further, any such appeal shall be
taken in accordance With Article 2121 et. seq. of the Louisiana Code of Civil Procedure.

For the Commission,
mm
l

Doddie K. Smith
Chiefl l\/lanagement Services Division

cc: Dani E. Ga|loway
E|izabeth S. Robins
Jim l\/lul|aly

file

"AN EQUAL OPPORTUN|TY EMPLOYER“

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 2 of 14

C lTY 0 F N EW 0 RL EA N S ciTY civu_ sERvicE coMMissioN

DEPS»°[\J'TTTMENT OF C'T|:O‘;'|‘J/'L SE:V'CE MchELLE D. cRAlc, cHAlRPERsoN
E 900 -1340 RAS T- RoNALD P. Mccl_AiN, vicE-

NEw oRLEANs LA 70112 cHAlRPERsoN
(504) 658-3500 FAx No. (504) 658-3598 TAN|A TETLoW

STEPHEN CAPUTO
CL|FTON MOORE, JR.

 

L|SA M. HUDSON

M'TCHEL" J' '“ANDR'EU oiREcToR oF PERsoNNEL
MAYoR Thursday, November 16, 2017

lVlr. Dominic N. Varrecchio
300 Lafayette Streetl Suite 103
New Orleans, LA 70130

Re: Zepporiah Edmonds VS.

Department of Pub|ic Works
Docket Number: 8467

Dear lVlr. Varrecchio:

Attached is the decision of the City Civil Service Commission in the matter of your appeal.

This is to notify you that, in accordance With the rules of the Court of Appea|, Fourth Circuit, State of
Louisiana, the decision for the above captioned matter is this date - 11/16/2017 - filed in the Office of the
Civil Service Commission at 1340 Poydras St. Suite 900l Or|eans Tower, New Or|eans, Louisiana.

lf you choose to appeal this decision, such appeal must conform to the deadlines established by the
Commission‘s Ru|es and Article X, 12(B) of the Louisiana Constitution. Further, any such appeal shall be
taken in accordance With Article 2121 et. seq. of the Louisiana Code of Civil Procedure.

For the Commission,

uaw/nw

Doddie K. Smith
Chief, l\/|anagement Services Division

cc: Dani E. Ga|loway
E|izabeth S. Robins
Jim l\/lullaly

file

"AN EQUAL OPPORTUNITY EMPLOYER"

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 3 of 14

C lTY 0 F N EW 0 R L EA N S C|TY ClV|L SERV|CE COMM|SS|ON

DEPARTMENT OF ClTY ClV|L SERV|CE M|CHELLE Dl CRA|G| CHA|RpERSON

SUlTE 900 - 1340 POYDRAS ST. RONALD p_ MCCLA|N’ V|CE_
NEW ORLEANS LA 70112 CHA|RPERSON
(504) 658-3500 FAX NO. (504) 658-3598 TANlA TETLOW

STEPHEN CAPUTO
CLlFTON MOORE, JR.

 

L|SA M. HUDSON

M|TCHELL J. LANDR|EU
DIRECTOR OF PERSONNEL

MAYOR Thursday, November 16, 2017

lVlr. Dominic N. Varrecchio
300 Lafayette Street, Suite 103
NeW Or|eans, LA 70130

Re: Zepporiah Edmonds VS.

Department of Pub|ic Works
Docket Number: 8485

Dear l\/|r. Varrecchio:

Attached is the decision of the City Civil Service Commission in the matter of your appeal.

This is to notify you that, in accordance With the rules of the Court of Appeal, Fourth Circuit, State of
Louisiana, the decision for the above captioned matter is this date - 11/16/2017 - filed in the Office of the
Civil Service Commission at 1340 Poydras St. Suite 900, Or|eans Tower, New Or|eans, Louisiana.

|f you choose to appeal this decision, such appeal must conform to the deadlines established by the
Commission‘s Ru|es and Article X, 12(B) of the Louisiana Constitution. Furtherl any such appeal shall be
taken in accordance With Article 2121 et. seq. of the Louisiana Code of Civil Procedure.

For the Commission,

diaz
l
Doddie K. Smith
Chief, l\/|anagement Services Division

cc: Dani E. Ga|loway
E|izabeth S. Robins
Jim l\/|ulla|y

file

"AN EQUAL OPPORTUNITY EMPLOYER"

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 4 of 14

CIVIL SERVICE COMMISSION
CITY OF NEW ORLEANS

 

ZEPPORIAH EDMONDS
DOCKET Nos.: 8444, 8467 & 8485

VS.

DEPARTMENT OF PUBLIC WORKS

 

 

 

 

ORDER

On September 5, 20]7, the Commission rendered a decision that found that the Appointing
Authority, the Department of Public Works for the City of NeW Orleans (hereinafter “DPW” or
“Appointing Authority”) lack sufficient cause to terminate Ms. Zepporiah Edmonds. However,
the Commission did find that Ms. Edmonds engaged in misconduct that Warranted corrective
action. Because there Were numerous mitigating factors related to the substantiated allegation of
misconduct ~ and since the DPW only Substantiated one out of the four original allegations of
misconduct against Appellant - the Cornmission remanded the matter to a hearing examiner The
remand order Was for the limited purpose of determining What level of discipline Would be
appropriate based upon the one substantiated allegation of misconduct.

On September 27, 2017, a referee appointed by the Commission conducted a hearing to
collect evidence and testimony regarding the appropriate level of discipline Thc undersigned
Commissioners have reviewed the transcript of the September 27th hearing as Well as the referee’s
report. Based upon our review, We render the following judgment
I. Background

In conducting its analysis, the Commission must determine What level of discipline Would
be “commensurate With the dereliction;” otherwise, the discipline Would be “arbitrary and

capricious.” Waguespack v. Dep’z‘ ofPolz'ce, 2012-1691 (La. App. 4 Cir. 6/26/13, 5); 119 So.3d

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 5 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

976, 978 (citing Staehle v. Dept. ofPolz'ce, 98-0216 (La. App. 4 Cir. 11/18/98), 723 So.2d 1031,
1033). The misconduct at issue is Appellant’s lack of cooperation and responsiveness to an
investigation conducted by the Office of lnspector General for the City of New Orleans (“OIG”).
The Commission will briefly revisit its factual findings regarding Appellant’s misconduct in order
to frame its analysis.

The Commission found that an OIG investigator, Eddie Hernandez, requested parking
citations issued by Parking Control Officers (hereinafter “PCOS”) within a specific geographic
area in the CBD. Appellant herself admitted that Investigator Hernandez requested “numerous
documents and copies of parking tickets that were issued during a certain time frame near the
Federal Complex.” (DPW Exh. 12 at p. 2 of lO). Appellant made this admission in a response to
the OIG’s report that cited Appellant’s lack of cooperation in producing the citations Id. Thus,
there can be no real dispute that Appellant was aware of the general scope of Investigator
Hernandez’s request for information

According to Appellant, She could have produced the citations, or data related to the
citations, in one of two ways. First, she could have assigned staff members in the DPW to search
through paper records. However, She informed lnvestigator Hernandez that the DPW did not have
the “resources or the manpower to gather [the] information manually” due to the transition to a
new operating system. Appellant herself testified that collecting the information Investigator
Hernandez requested would have involved DPW employees “digging” through boxes of old
citations. (Tr. v. 7 at 26:3-9; Tr. v. 8 at 14-16). Yet, Appellant did not notify either then-DPW
Director Mark Jernnigan or lnvestigator Hernandez that she had not and would not assign DPW
staff to retrieve the requested documents after the transition to the new operating system. Instead,

Appellant told Investigator Hernandez that she was “embarrassed” that her office had not been

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 6 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

more responsive to his request. (App. Exh. 9 November 12, 2014 email from Appellant to
Investigator Hernandez). Despite this embarrassment, there was no evidence that Appellant made
any effort to collect responsive documents.

The second manner in which Appellant could have produced the requested information
was to ask an outside agency managing Parking Division records to conduct a search through its
database. (App. Exh. lO).

Appellant failed to take either action, and by the time the OIG became aware of the
opportunity to ask the outside agency to conduct a search of its database, the OIG believed that
there was a substantial cost for such a search. The OIG then made the determination that the cost
of retrieving such data outweighed its usefulness. Despite testimony to the contrary, the
Commission finds that the OlG’s decision not to expend additional resources to obtain the
requested information suggests that the OIG did not view the information as vital to its
investigation Other factors that call into question the essential nature of the requested information
were; l) Investigator Hernandez’s failure to put his initial request for information in writing, and
2) Investigator Hernandez apparently forgot the exact information he had requested as evidenced
by his subsequent request to Appellant for a list of the information he had originally requested.
II. Analysis

The Commission held that Appellant’s failure to timely cooperate and respond to requests
by lnvestigator Hernandez was misconduct since it was an omission of an act it was Appellant’s
responsibility to perform. However, the degree of misconduct did not warrant termination.

A. Mitigating F actors

There were several mitigating factors at play in Appellant’s case, including the following:

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 7 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

¢ Appellant’s thirty-two-year history of employment with the DPW during which she
received overwhelmingly positive performance evaluations and did not have any prior
discipline.

¢ Appellant’s prior cooperation with OIG Investigations involving Parking Division
personnel

¢ Appellant’s serious personal illness.

0 Appellant’s prior report to her supervisor that she was “overwhelmed” by her workload.

B. Impact on DPW’s Efjicient Operations

Another factor that the Cornmission takes into account when weighing the appropriate level
of discipline is the degree to which the misconduct impacted the Appointing Authority’s efficient
operations. Here, the OIG and DPW were involved in an investigation to determine if PCOs were
issuing parking citations to residents in retaliation for being asked to leave local businesses by the
proprietors of those businesses As we noted in our September 5th Order, PCOs are often the only
employees of the DPW with whom members of the public regularly interact. They serve a vital
function for the enforcement of parking ordinances, but must do so in an ethical and lawful manner
Otherwise, the public loses confidence in the legitimacy of the DPW’s actions

The Commission found that the production of historic citation data related to the specific
geographic area described by Investigator Hernandez would have facilitated the investigation into
PCO misconduct. As we have already stated, “Appellant and her staff should have done everything
in their power to expedite production of any requested records.”

C. Appropriate Level of Discipline

During the course of the September 27th hearing, the Parties attempted to re-litigate aspects
of the case that the Commission had already addressed. Appellant argued that no corrective action
is warranted because her actions did not constitute actual misconduct. While the Commission

appreciates this stance as one taken due to litigation, it is inconsistent with our Order. Some

4

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 8 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

corrective action is warranted. The question before us is what form of corrective action is
appropriate

The DPW took the position that Appellant’s misconduct was egregious and warrants a
substantial level of discipline lt suggested that a 166-day suspension and involuntary demotion
would be appropriate. The proposed length of suspension is related to the time lapse between the
OIG’s initial request and Appellant’s email to Inspector Hernandez informing him of an alternative
way to secure the requested information The DPW argued that demotion was appropriate because
Appellant’s failure to respond to the OIG’s request was evidence that Appellant either did not
appreciate the responsibilities of Parking Administrator, or actively dismissed them.

The Commission finds that conduct by PCOs should be a primary concern for the Parking
Administrator and Appellant’s inadequate response to the OIG’s requests represents a failure on
Appellant’s part to recognize her responsibility Appellant could have used the request as an
opportunity to do her own review of PCO conduct and should have partnered with lnvestigator
Hernandez to move the investigation forward.

The Commission recognizes that Appellant believed that Investigator Hernandez’s request
was motivated by a personal dispute with a specific PCO. However, the data at issue covered any
PCO who issued a citation within a specific geographic area within the CBD between 2012 and
2014. As Parking Administrator, Appellant would have been in a unique position to produce the
data and analyze it for any irregular patterns Such an analysis may not have yielded any concrete
evidence of PCOs issuing retaliatory tickets, but neither the DPW nor the OIG had the opportunity
to conduct such an analysis

The Commission does not question Appellant’s assertion that the information requested by

lnvestigator Hernandez would have consumed most, if not all, of Appellant’S administrative

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 9 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

resources However, Appellant'never put this concern in writing to lnvestigator Hernandez or
Director Jernigan until after the OIG released its report. Had she done so, an alternative
arrangement regarding the information may have been possible Therefore, we find that a
substantial level of discipline is appropriate

However, the DPW’s suggested level of discipline is too extreme by several degrees If
the Commission believed that discipline in the form of a 166-day suspension and involuntary
demotion was appropriate, then so too would termination have been appropriate Outside of
extenuating circumstances the maximum allowable length of suspension contemplated by our
Rules is 120 days. This represents the final level of discipline before termination While the
Commission may modify a termination and instead issue a suspension longer than 120-days, it
must articulate concrete reasons for such action Such reasons are not present here

Even though the record before us was voluminous, this appeal boiled down to the simple
fact that the DPW lacked sufficient cause to terminate Appellant. The DPW’s initial decision to
terminate Appellant was based upon allegations that were either frivolous or the product of dubious
speculation The Commission thus views this matter like it would any other case in which an
Appellant engaged in misconduct that did not warrant termination

The Commission’s authority to “hear and decide” disciplinary cases “includes the authority
to modify (reduce) as well as to reverse or affirm a penalty.” Vle'raker v. New Orleans Polz'ce
Depl‘., 863 So.2d 572, 576 (La.App. 4 Cir. 9/17/03)(citing La. Const. art. X, § 12; Branz'ghan v.
Department of Police, 362 So.2d 1221, 1223 (La.App. 4 Cir.1978)); Bankston v. Dep'z‘ ofFire,
2009-1016 (La.App. 4 Cir. 11/18/09, 10), 26 So.3d 815, 822 (an appointing authority’s failure to
properly consider mitigating circumstances rendered a ninety-day suspension arbitrary and

capricious). However, the authority to reduce a penalty can only be exercised if there is insufficient

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 10 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

cause for imposing the greater penalty. ]d. The Commission does not exercise this authority
lightly.

ln Whitaker supra, the New Orleans Police Department terminated an officer with an
“unblemished record” after substantiating allegations that the officer had operated a vehicle while
intoxicated. Id. at 574. The Commission denied the officer’s challenge to his termination and the
officer pursued his appeal to the Fourth Circuit. The Fourth Circuit vacated the termination and
acknowledged that the Police Department had established that the officer had violated an internal
policy. The court also recognized that the Superintendent of Police had ample justification for
developing a policy that punished officers who drink and drive However, the court observed that
the officer was “a four year veteran of the police department with an unblemished record,” and
may not have been aware of the policy or that it applied to the particular situation Ia’. at 577
(emphasis added). The Fourth Circuit remanded the matter back to the Commission to determine
the appropriate level of discipline short of termination Ultimately, the parties agreed to a 120-day
suspension

Here, Appellant has a thirty-two-year history as an employee with the DPW. And, during
those thirty-two years, Appellant never received so much as a letter of reprimand, and her
performance assessments were uniformly positive Further, the Commission does not believe that
Appellant’s failure to promptly produce historic citation data is equivalent to an NOPD Officer
operating a vehicle while intoxicated. Therefore, a 120-day suspension would be excessive

ln Bankston, the New Orleans Fire Department (hereinafter “NOFD”) suspended a
firefighter for ninety (90) days after failing to report for duty after receiving notice of an emergency
activation Bankston, supra at 817. The firefighter acknowledged that he violated NOFD policy

by failing to report for duty but cited family-related health issues and an inability to get past a state

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 11 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

police blockade. Id. at 818. NOFD found that the firefighter’s violation of the emergency
activation policy was not premeditated, but the NOFD Superintendent wanted to send a message
that it was/is important for firefighters to report to work during an emergency situation Id. at 819.

The Commission sustained the firefighter’s ninety-day suspension following an appeal
hearing and the firefighter pursued an appeal before the Fourth Circuit. The Fourth Circuit reduced
the suspension from ninety (90) days to thirty (3 0) days finding that NOFD failed to properly take
into account the mitigating circumstances presented by the firefighter during the course of the
appeal hearing. Id. at 822.

The Commission believes that the logic applied by the Fourth Circuit in Banksz‘on is
relevant to the instant appeal. While Appellant’s actions constitute serious misconduct, the
Commission must take into account the mitigating factors ln proposing a 166-day suspension and
involuntary demotion the DPW continues to ignore the mitigating circumstances regarding
Appellant’s failure to produce the requested citation data. Had Appellant’s misconduct warranted
such a severe level of discipline, the Commission would not have overturned termination From
our perspective, misconduct that warrants a 166-day suspension and involuntary demotion would
also warrant termination The degree of severity separating these two levels of discipline is so
small as to be insignificant

Due to the lack of any meaningful input from the Parties, the Hearing Examiner turned to
NOPD’s penalty matrix for guidance as to the appropriate level of discipline ln doing so, the
Hearing Examiner opined that Appellant’s misconduct amounted to “neglect of duty” and
warranted a one-day suspension The undersigned Commissioners appreciate the Hearing
Examiner’s thoroughness and creativity, but disagree that the NOPD’s penalty matrix provides for

a true equivalent Ultimately, the duties and responsibilities of a Parking Administrator are too

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 12 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

disparate from a law enforcement officer to establish a fair comparison Furthermore, Appellant’s
failure persisted over a substantial period of time and was compounded by her failure to either
produce the requested documents or seek assistance

III. Conclusion

As a result of the foregoing, the Commission finds that involuntary demotion to a lower
classification is commensurate with Appellant’s actions ln a lower classification Appellant will
have less responsibilities and be better able to focus on specific tasks Given Appellant’s training,
education and experience, the Commission finds that an involuntary demotion to the classification
of Assistant Parking Administrator is appropriate The Appointing Authority shall reinstate
Appellant to the position of Assistant Parking Administrator at a step that would result in no greater
than a $3,000/yr. reduction in salary. Should Appellant serve the full five-year term in her DROP
status, this reduction will amount to approximately $11,000 in lost earnings This amount is
approximately what at 60-day unpaid suspension would have cost Appellant.

This involuntary demotion shall be retroactive to Appellant’s date of termination with the
exception of the period of time Appellant was reinstated ~ pending final Commission action ~ to
the position of Parking Administrator. For that period of time Appellant shall retain all
compensation and emoluments earned during this interim period. Finally, the Appointing
Authority shall remit to Appellant all back pay and emoluments consistent with her reinstatement
at a lower classification effective January 11, 2016.

The Commission finds that an involuntary demotion represents a substantial level of

discipline and will not impose any additional discipline in the form of an unpaid suspension

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 13 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

Judgment rendered this _|_é_¢L day of Mg¢-, h!¢,r , 2017.

ClTY OF NEW ORLEANS CIVIL SERVICE COMMISSION

 

 

 

 

WRITER
%QW£@W //- 1447
TAN]'A TETLOW, COMMISSIONER DATE
CONCUR
/€M@L~/%(Y w // //%//7’
ROl\l¥'lrLD P. McCLAlN, VlCE-CHAIRMAN DATE
DISSENT

 

 

:P \ \ - \'S-\”i
. . UTO, COMMISSIONER DATE

10

Case 2:16-cv-00298-|LRL-DEK Document 129-6 Filed 03/08/19 Page 14 of 14

Z. Edmonds
Nos. 8444, 8467, 8485

DISSENT

I believe that the imposition of an involuntary demotion is too severe a penalty and would
instead recommend that the Commission impose a sixty-day unpaid suspension With this
recommendation l recognize that Appellant’s failure to promptly and fully respond to the OIG’s
request for citation data represents serious misconduct. There were, however, numerous mitigating
factors that the Commission should take into account l am particularly struck by the thirty-two
years of service Appellant has provided to the City of New Orleans without any prior discipline or
disparaging remark in her performance evaluations Without such mitigating factors, Appellant’s
actions may have warranted a more severe penalty. However, the totality of circumstances leading
to Appellant’s failure to provide the OIG with historical parking citation data lead this
Commissioner to recommend a lesser, but still serious, level of discipline 1 note that Appellant
should be aware that any future misconduct especially any dereliction of duty, would likely

provide sufficient cause for the DPW to terminate her employment

ll

